Citation Nr: 1700753	
Decision Date: 01/11/17    Archive Date: 01/18/17

DOCKET NO.  11-14 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for peripheral vasculitis with vascular abnormalities, status post laser surgery, both eyes (bilateral eye disorder).

2.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for a lung disorder. 

3.  Entitlement to service connection for a lung disorder due to ionizing radiation and/or asbestos exposure.


ATTORNEY FOR THE BOARD

K. Forde, Associate Counsel 




INTRODUCTION

The Veteran served on active duty in the United States Navy from June 1959 to May 1963.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in December 2010 and April 2012 by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

The Veteran was scheduled for a Board hearing, but he withdrew his hearing request in an August 2016 statement.  38 C.F.R. § 20.704(e).

Additional pertinent evidence was received as to the claim for a lung disorder following the most recent adjudication of the claims by the RO.  However, as the Veteran's substantive appeal was received after February 2, 2103, the Board may consider the newly received evidence in the first instance.  38 U.S.C.A. § 7105(e).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

In April 2016, prior to certification of the appeal to the Board, the Veteran's former attorney withdrew from representing the Veteran before VA.  Thus, he is currently unrepresented in this matter.  38 C.F.R. § 14.631(c).

For the reasons stated below, the Board finds that new and material evidence has been received to reopen the lung disorder claim.  However, as addressed in the REMAND portion of the decision below, the Board finds that further development is required regarding the underlying service connection claim.  Accordingly, this claim is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  Service connection for a bilateral eye disorder was denied in a September 2005 Board decision, which was affirmed by the Court of Appeals for Veterans Claims (Court) in a November 2007 Memorandum Decision.

2.  The evidence received since the September 2005 Board decision is new, but not material, as it does not relate to an unestablished fact necessary to substantiate the claim for service connection for a bilateral eye disorder.

3.  The Veteran's claim of entitlement to service connection for a lung disorder was denied in a July 2005 rating decision; the Veteran did not appeal this determination, and new and material evidence was not received within one year of its issuance.

4.  Evidence received more than one year since the July 2005 rating decision includes information that was not previously considered that relates to an unestablished fact necessary to substantiate the claim of service connection for a lung disorder.


CONCLUSIONS OF LAW

1.  The Board's September 2005 decision that denied the claim of service connection for a bilateral eye disorder is final.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.1100 (2015).

2.  New and material evidence has not been received to reopen the Veteran's claim of entitlement to service connection for a bilateral eye disorder.  38 U.S.C.A. 
§ 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

3.  The RO's July 2005 decision that denied the claim of service connection for a lung disorder is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156(a)-(b), 20.302, 20.1103 (2015).  

4.  New and material evidence has been received to reopen the claim of entitlement to service connection for a lung disorder.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Petitions to Reopen

A.  Bilateral Eye Disorder

The Veteran asserts that his bilateral eye disorder is due to his in-service head injury and exposure to ionizing radiation.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Veteran's initial service connection claim for a bilateral eye disorder was denied in a September 1999 rating decision, which was affirmed by a September 2005 Board decision.  The claim was denied on the basis that there was no evidence of a nexus to service.  The Veteran appealed the September 2005 Board decision to the Court.  In a November 2007 Memorandum Decision, the Court affirmed the Board's decision.  Accordingly, the September 2005 Board decision is final.  
38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.

Where a claim of entitlement to service connection has been previously denied and that decision has become final, the claim can be reopened and reconsidered only if new and material evidence is presented as to that claim.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim. 
38 C.F.R. § 3.156(a).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

Evidence added to the record since the September 2005 Board decision consists of VA treatment records, the Veteran's lay statements, internet articles discussing the USS Triton, and an April 2011 Radiation Risk Activity Information Sheet.  VA treatment records reveal continued complaints of bilateral eye disorders.  The Veteran submitted numerous statements and internet articles regarding his exposure to radiation aboard the USS Triton, as well as his proximity to the October 1961 Tsar Bomba detonation.  The Veteran asserts that this additional information was classified at the time of the September 2005 Board decision.  Further, in the April 2011 Radiation Risk Activity Information Sheet the Veteran reported that he was exposed to radiation aboard the USS Triton and the USS Scorpion.  However, the September 2005 Board decision conceded that the Veteran was exposed to ionizing radiation during service.  See September 2005 Board decision at 9.  Additionally, the Veteran asserted on his May 2011 VA Form 9 that his service treatment records that documented treatment for a concussion at the New London Hospital were not considered in the Board decision.  However, the Board decision also specifically acknowledged the April 1963 in-service head injury.  Id. at 5, 8-9.  He has not presented any other theory of entitlement to service connection.  

Based on the foregoing, the Board finds that the evidence received since the September 2005 Board decision is new but not material, as it does not relate to an unestablished fact necessary to substantiate the claim.  His contentions essentially remain the same as previously presented, and he has not provided any new evidence linking his bilateral eye disorder to service.  The Board must, therefore, deny reopening the Veteran's claim for service connection for a bilateral eye disorder. 

B.  Lung Disorder

The claim of entitlement to service connection for a lung disorder was initially denied in unappealed July 2005 rating decision.  The claim was denied on the basis that there was no evidence of a nexus to service.  The Veteran did not appeal this decision, and new and material evidence was not received within one year of its issuance.  Therefore, the July 2005 rating decision became final.  See 38 U.S.C.A. 
§ 7105(c); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); 38 C.F.R. §§ 3.104, 3.156(a)-(b), 20.302, 20.1103.

New evidence added to the record more than one year since the July 2005 rating decision includes a private medical record dated in October 2016 that addresses the nature and etiology of the Veteran's lung disorder.  Because this medical evidence relates to an unestablished fact necessary to substantiate the claim for service connection for a lung disorder disorder, specifically an indication of a nexus to service, the claim is reopened.  38 C.F.R. § 3.156(a); Shade, supra.


ORDER

New and material evidence has not been received to reopen the claim of entitlement to service connection for a bilateral eye disorder.

New and material evidence has been received to reopen the claim of entitlement to service connection for a lung disorder.


REMAND

The March 2016 VA medical opinion confirmed the presence of a current lung disorder and opined that even conceding the Veteran's exposure to asbestos, there was insufficient evidence confirming any diagnosis of an asbestos-related or radiation-related lung disease.  Thus, she concluded that the disability was less likely than not related to the Veteran's active service, to include his presumed exposure to asbestos and radiation.  Subsequently, the Veteran submitted a private medical record dated in October 2016 that reveals a diagnosis of asbestosis and/or idiopathic pulmonary fibrosis.  Given the new diagnosis, the Board finds that a new VA examination is necessary to determine the etiology of his lung disorder.  Updated VA and private treatment records should also be secured.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain all outstanding VA treatment records.

2.  With any necessary assistance from the Veteran, obtain any outstanding records of private treatment of his lung disorder, to include any updated records from B. Suckling, M.D.

3.  Then schedule the Veteran for a VA examination to address the current nature and etiology of the Veteran's lung disorder.  The claims file should be made available to and reviewed by the examiner and all necessary tests should be performed.  The examiner is requested to address the following:

(a) Diagnose all current lung disorders, to include alveolitis, bronchiolitis, COPD, asbestosis and/or idiopathic pulmonary fibrosis.  If a diagnosis of asbestosis and/or idiopathic pulmonary fibrosis is not established, please explain this finding in light of the private treatment records from September through October 2016 diagnosing the same.

(b) For any lung disorder so diagnosed, please opine as to whether it is at least as likely as not (50 percent or greater probability) that such disorder had its onset in or is otherwise related to his active military service, to include his presumed exposure to asbestos and ionizing radiation therein. 

In addressing this question, consideration should be given to the Veteran's history and particularly to any statements regarding continuity of symptoms since service.  The examiner should address the Veteran's post-service medical and hospitalization records from the Southern Arizona Health Care System that reveal complaints of chest pain and shortness of breath from October 2004 to November 2004 following mineral dust inhalation.  

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner should state why this is so.

4.  Thereafter, readjudicate the issue on appeal.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


